Citation Nr: 0425980	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of fractures of the seventh cervical vertebra (C7) and the 
odontoid process of the second cervical vertebra (C2), with 
fusion of C1 and C2 and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1964 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Board previously remanded this matter to the RO 
for readjudication in June 2003.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1996, a transcript of which has been 
associated with the claims file.  He also requested a Travel 
Board hearing before a Member of the Board, which he 
subsequently withdrew by correspondence dated in January 
2001.

In his substantive appeal (VA Form 9) dated in January 1996, 
the veteran indicated that he was unable to work due to his 
service-connected cervical spine disability.  A claim for a 
total disability rating on the basis of individual 
unemployability (TDIU) was subsequently denied by the RO in 
December 2003.  That matter is not on appeal.


FINDING OF FACT

The competent and probative medical evidence of record 
demonstrates that the veteran's residuals of fractures of the 
C7 vertebra and the odontoid process of C2, with fusion C1 
and C2 and traumatic arthritis, is currently manifested by no 
more than moderate limitation of motion of the cervical or 
lumbar spine, and it is not shown that forward flexion of the 
cervical spine is limited to 15 degrees or less.  



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of fractures of the seventh cervical vertebra (C7) 
and the odontoid process of the second cervical vertebra 
(C2), with fusion of C1 and C2 and traumatic arthritis, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5290 (2003); 68 Fed. Reg. 51,454, 
51,456-57 (Aug. 27, 2003), effective September 26, 2003 (to 
be codified at 38 C.F.R. § 4.71a, DC 5235, 5237, 5241, 5242).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records, including a Medical Board Report 
dated in November 1968, disclose that the veteran sustained 
neck injuries in a motorcycle accident in July 1966, at which 
time he was diagnosed with a fracture of the seventh cervical 
vertebra (C7).  That injury healed, then, in 1968, he was 
diagnosed with nonunion of a fracture of the odontoid process 
of the second cervical vertebra (C2), which had apparently 
not been noted earlier.  A posterior cervical fusion, with 
alignment of C2 to the ring of C1 with donor tissue from the 
right hip, was performed in April 1968, and the veteran had 
an uneventful postoperative course.

An original claim for disability benefits was filed in 
September 1970, and the veteran underwent VA medical 
examination in February 1971.  Diagnoses were old fracture, 
vertebrae C7 and odontoid process; and postoperative surgical 
fusion, posterior C1 and C2.  The examiner noted that these 
conditions produced no limitation in his employment as a 
laborer, but did cause some discomfort such as stiffness in 
the neck after a night's rest.

The RO granted service connection for the veteran's cervical 
disability by rating action in May 1971, evaluated as 10 
percent disabling.

The RO received the veteran's current claim for an increased 
rating in March 1995.

A May 1991 private clinical report indicates the veteran 
sought treatment for burning low back pain which he suffered 
following a fall when he caught his foot on a pipe walking 
across a wet, rubber roof, while at work that month.

In March 1995, the veteran underwent VA examination.  He 
complained of neck problems with tightness of the right 
shoulder.  He recounted his motorcycle accident while in the 
military, and that his neck was fractured and he had cervical 
spine fusion surgery at that time.  His said his neck 
problems became symptomatic three to four years after the 
back surgery.  He noted tightening of the right shoulder.  
Later he had tension of the shoulder muscles, which ran down 
his back.  He had no pain at the area of the surgery.  The 
pain was more or less around the shoulder muscle area, and at 
times radiated down his hands.  He experienced numbness in 
his hands, which was later followed by some swelling.  His 
right hand was more swollen and numb than the left.  He said 
he had injured his middle back during the same accident, but 
no surgery was done.  He had off-and-on muscle spasms, and 
muscle aches in the middle back.

On examination, the veteran had an erect posture without 
definite signs of lordosis or scoliosis.  X-rays showed a 
straightened lordotic curve, but overall alignment of the 
spine was normal.  The fixed deformity noted on the cervical 
spine X-rays was posterior fusion of C1-2 with a wire loop, 
showing a solid fusion.  There was a straightened lordotic 
curve, which is apparently a fixed deformity, as well as 
narrowing of the C5-6, C6-7 interspaces.  There was no 
asymmetry, atrophy, or hypertrophy of the muscles along the 
spinal cord at the cervical and thoracic areas.  There were 
some relatively mild spasms of the mid-thoracic muscles.  
Anterior flexion of the back was limited to 80 degrees.  When 
the veteran was asked to reach his toes, his hands reached 
only to his mid-leg.  Extension was normal at 15 to 20 
degrees.  Left lateral flexion was normal at 35 degrees.  
Right lateral flexion was also 35 degrees.  Rotation to the 
left and right was good at 35 degrees.  Forward flexion of 
the neck was limited so that the chin stayed four inches 
above the sternal notch.  Backward extension was limited from 
5 to 10 degrees.  Left lateral flexion was limited to 35 
degrees and right lateral flexion was normal at 45 degrees.  
Rotation to the left and right was limited to 35 degrees.

Observed by the examiner was apparent trigger pain on motion 
on forward flexion of the neck and backward extension of the 
neck.  Left lateral flexion of the neck seemed to create some 
trigger pain.  Other than this pain, there were no signs of 
sensory involvement, except for the subjective complaint that 
the veteran had some numbness of his hands, followed by 
swelling.  The diagnoses were status post posterior fusion of 
C1-2 cervical spine with post-surgical changes, symptomatic 
with limitation of cervical mobility; disc degeneration at 
C5-6 and C6-7 interspaces, symptomatic; straightened lordotic 
curve, symptomatic; and neural foraminal narrowing between 
C5-6, symptomatic with possible radiculopathy complication 
affecting both hands.

By rating decision of September 1995, the RO granted an 
increased disability evaluation, to 20 percent, for the 
service-connected cervical spine condition.  The veteran then 
initiated this appeal.

In April 1996, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  He stated that he had 
lost range of motion in his neck.  He also said that he 
experienced severe pain and associated numbness in his arms 
due to his spinal condition.  The veteran stated that he had 
not worked for five years.  In the morning, his shoulders 
were tight and he had to loosen them.  During six-week 
periods he would hardly be able to move his arm.  His arm 
felt like it was asleep, and the joint was sore.  In the 
morning, pain woke him up.  He said that for five or six 
years after his back surgery he had not experienced problems 
with his back or neck.  Then the pain started in his neck and 
continued further down, ending in his shoulders.  He stated 
that his back tightened up sometimes on a chilly day.

In April 1996, the veteran underwent VA spinal cord 
examination.  He complained of tightening in his neck, 
starting about five years after his neck surgery.  He had 
several incidents, lasting up to six weeks at a time, where 
his right arm locked up and spontaneously resolved.  He had 
no lower extremity or bowel or bladder symptoms.  On 
examination, there was decreased range of motion in all 
planes of approximately 50 percent of the normal range, 
without any specific measurements being made.  Strength was 
normal.  The impression was that the veteran had occasional 
symptoms, which might have been construed as radicular in 
nature.  There were no objective findings to suggest 
radiculopathy or myelopathy from his cervical spine injury on 
this examination.

The veteran also underwent VA spine examination in April 
1996.  He complained of tightness in the nuchal region.  He 
said his arm, on occasion, went "dead."  On examination, 
there was no torticollis.  There was a well-healed vertical 
scar in the nuchal region.  The cervical spine extended 55 
degrees and flexed 10 degrees, with complaints of pain in the 
left trapezius ridge.  Right and left lateral flexion was 30 
degrees.  Right and left rotation was 30 degrees.  There was 
a well-healed, diffusely tender scar over the right posterior 
ilium.  The reflexes were brisk in the upper extremities.  
The impression was status post odontoid fracture and C1-2 
fusion, and status post fracture of C7.

In June 1996, the veteran underwent VA general medical 
examination.  He complained of stiffness and pain in his 
neck, shoulders, back, and hips.  He stated he had pain in 
his lower back when he first arose every day.  He also 
reported lower back pain with prolonged sitting or prolonged 
stationary standing.  On examination, the veteran's spine was 
grossly straight.  There was noted tenderness to thumping in 
the cervical area and also in a localized area in the mid-
lower thoracic spine.  He had normal thoracic spine X-rays in 
June 1996.  Range of motion of the back was flexion to 75 
degrees, extension to 15 degrees, right and left lateral 
flexion to 10 degrees, and right and left rotation to 15 
degrees.  X-rays revealed intervertebral disc space narrowing 
at the C5-6 level, without bony foraminal compromise, and 
unchanged since April 1993.

By rating action in November 1996, the RO adjudicated several 
issues not now before the Board.  In addition, the RO granted 
service connection for the donor site scar on the right iliac 
crest (from the surgery in service), and assigned a 10 
percent evaluation for that condition.  Also, service 
connection was recognized for traumatic arthritis of the 
cervical spine, associated with the in-service fracture.  At 
that time, the overall 20 percent rating for the cervical 
spine disability was continued.

In September 1999, the veteran underwent VA examination.  The 
claims file was reviewed.  The veteran complained of 
additional numbness in the shoulder region.  He had daily 
constant neck pain.  He stated that he had weakness and 
fatigability.  He denied any incoordination.  On clinical 
evaluation, the veteran had tenderness, right greater than 
left, in the trapezius/supraspinatus region, and some 
definite tenderness in the paracervical musculature.  His 
grip was diminished.  Range of motion of the cervical spine 
without pain was flexion to 40 degrees, extension to 
60 degrees, right and left lateral rotation to 60 degrees, 
right lateral flexion to 25 degrees, and left lateral flexion 
to 20 degrees.  The impression was status post fusion C1-2, 
plus degenerative disc disease, lower cervical spine region.  
Functional impairment was rated as moderate.  Loss in forward 
flexion was 20-25 degrees, loss in extension was 10-15 
degrees, loss in rotation was 15 degrees in each direction, 
and loss of lateral flexion was 20 degrees in each direction.

In November 2000, a Decision Review Officer at the RO 
continued the 20 percent evaluation for the veteran's 
cervical spine disability.  The veteran requested a Travel 
Board hearing before a Member of the Board, but subsequently 
withdrew that request.

Under new Board regulations effective on February 22, 2002, 
the Board initiated evidentiary development of appealed cases 
directly, under authority provided at 38 C.F.R. § 19.9(a)(2), 
(a)(2)(ii) (2002), to include the scheduling of a VA 
examination.  However, the U.S. Court of Appeals for the 
Federal Circuit invalidated those new regulations, in 
Disabled American Veterans, v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  See VAOPGCPREC 1-2003 (May 
21, 2003).

Accordingly, the Board remanded this matter to the RO for 
readjudication in June 2003.  

The RO's evaluation of the claim included review of a May 
2003 VA spine examination.  The claims file was reviewed.  
The veteran complained of sharp pain in both shoulders and 
sometimes a deep aching in his right side.  He had numbness 
in both dorsal forearms.  He had an area over the posterior 
left arm that sometimes felts as if he had a bee sting there, 
but it was intermittent.  When he lay down flat on his back 
attempting to sleep, he got numbness that was relieved pretty 
quickly when he turned on his side or sat up.  He took pain 
medication.  He no longer used chiropractic care or physical 
therapy for his pain.

On clinical evaluation, the examiner observed a well-healed 
fusion scar over the posterior neck, with no adherence or 
excessive keloid, and no tenderness.  There was straightening 
of the cervical lordosis.  There was no scoliosis or gibbus 
noted over the cervical spine.  The veteran's cervical range 
of motion was flexion to 30 degrees.  He could easily get his 
chin to his chest wall without discomfort.  Extension was 0 
degrees.  Lateral bending was 15 degrees and lateral rotation 
was 30 degrees on the right and 40 degrees on the left.  
These were slightly decreased when compared with normal 
values.  The upper extremities exhibited good musculature and 
no evidence of atrophy.  His reflexes were 3+ and equal, and 
there were no pathologic reflexes in the hands, with negative 
Tinel and Phalen signs.  He had good grip with the hands, and 
the thenar and hypothenar muscles in both hands were normal.  
No numbness was noted.  The circumference of the biceps was 
30 cm. bilaterally, and the forearms both measured 27 cm.  
There was good muscle function, with no evidence of weakness.  
The hand grips were equal, and finger spread was equal.  

The examiner's diagnoses were status post posterior C1-C2 
fusion, presumed secondary to a traumatic fracture in 1966, 
and moderate cervical canal and bilateral neural foraminal 
stenosis at C5-6, somewhat less at C4-5, and a mild right C6-
7 neural foraminal stenosis.  There was no evidence of 
cervical spinal stenosis.

The examiner opined that the veteran's shoulder pain was due 
to radicular pain from compression of the cervical nerves, 
most likely C4 through C8.  There was no evidence of easy 
fatigability, weakness, or incoordination upon repeated 
motions during the examination.  The examiner further noted 
the veteran's belief that, being an electrician, he is 
required to do significant rotation and overhead work, which 
he feels he cannot do because the pain in his shoulders and 
arms gets worse.  The examiner stated that this appears to be 
a reasonable assumption in this patient.  However, the 
examiner did not note any excessive grimacing or disability 
on the part of the veteran during the examination, and 
indicated that there was no evidence of pain.  

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2003 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed August 2003 supplemental 
statement of the case (SSOC) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to an increased rating.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the August 
2003 SSOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2003).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  Moreover, the 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

The veteran is rated as 20 percent disabled under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290 
(2003).  Under that code, limitation of motion of the 
cervical spine warrants a 10 percent rating when slight, a 20 
percent rating when moderate, and a 30 percent rating when 
severe.

While VA examination reports dated in March 1995 and April 
1996 clearly show that the veteran had some limitation of 
motion of his cervical spine, the characteristics of this 
limitation do not rise to the level of severe.  More 
specifically, and more recently, the September 1999 VA 
examination report showed that the veteran could flex his 
cervical spine to 40 degrees and extend it to 60 degrees.  
Right and left rotation and lateral flexion were 60 degrees 
and 20-25 degrees, respectively.  Furthermore, the May 2003 
VA examination report shows that, while the veteran's 
extension was limited to 0 degrees, he could easily get his 
chin to his chest wall without any discomfort.  Furthermore, 
lateral bending was 15 degrees and lateral rotation was 
limited only to 30 and 40 degrees on the right and left.  
While this demonstrates some limitation in motion of the 
veteran's cervical spine, it certainly does not rise to a 
severe level to warrant a 30 percent disability rating under 
DC 5290.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the cervical spine. However, there is no 
evidence that the veteran has ever been diagnosed with 
ankylosis of the cervical spine.  Thus, DC 5287 is not for 
application.  There is also no evidence indicating that the 
veteran has been diagnosed with intervertebral disc syndrome.  
Therefore, DC 5293 also does not apply.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
(IDS) were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In this case, there are no 
findings indicative of IDS.  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  An omission was 
then corrected by reinserting two missing notes.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.  

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).

Accordingly, the Board may review the disability rating under 
the old and new criteria.  We note that, in its February 2004 
SSOC, the RO evaluated the veteran's claim under both the old 
and the new regulations, i.e., the regulations as made 
effective on September 23, 2002, and those in effect from 
September 26, 2003.  The veteran was afforded an opportunity 
to comment on the RO's action.  Accordingly, there is no 
prejudice to the veteran in our proceeding, under Bernard v. 
Brown, supra.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450) (June 10, 2004) (to be codified at 38 C.F.R. 
§ 4.71a, DCs 5235-5343).  A 100 percent evaluation is 
appropriate for unfavorable ankylosis of the entire spine; a 
50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation for unfavorable ankylosis of the entire cervical 
spine (which is the service-connected portion of the spine 
here).  A 30 percent evaluation is appropriate where there is 
forward flexion of the cervical spine of 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  A 
20 percent evaluation is assigned, as to the cervical spine, 
when forward flexion is greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the cervical spine is not greater than 170 degrees, or where 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id. 

In this case, new Diagnostic Codes 5235 (vertebral fracture 
or dislocation), 5237 (lumbosacral or cervical strain), 5241 
(spinal fusion), and 5242 (degenerative arthritis of the 
spine) are for consideration.  However, under the provisions 
of 38 C.F.R. § 4.14, the assignment of separate ratings for 
the same manifestations of a disability under different 
diagnoses is prohibited, so the Board must determine a single 
rating for the neck disorder.  Applying the current criteria 
under the general rating formula, above, to the medical 
evidence of record, the veteran's cervical spine disability 
clearly does not comport with the findings required to 
support a rating in excess of the currently assigned 20 
percent, regardless of the diagnostic code used.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), require us to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

In this regard, the veteran certainly has complained of a 
history of back and neck pain.  However, even considering the 
effects of pain on use and during flare-ups, and the other 
factors addressed in DeLuca v. Brown, supra, there is no 
objective evidence of more than characteristic pain on motion 
of the veteran's neck.  See 38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
cervical spine disorder are contemplated in the 20 percent 
rating assigned, since the March 1995 examiner found only 
mild spasm of the mid-thoracic muscles and observed some 
trigger pain on motion of the veteran's neck.  Furthermore, 
the May 2003 examiner found no evidence of easy fatigability, 
weakness, or incoordination, nor did he see any excessive 
grimacing or disability on the part of the veteran.  In 
short, there is no evidence that pain caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, supra.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for rating in excess of 20 
percent for the veteran's residuals of fractured vertebrae C7 
and odontoid process with fusion C1 and C2 and traumatic 
arthritis, the benefit-of-the-doubt doctrine is inapplicable, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (old and new version); Gilbert, supra.


ORDER

A rating in excess of 20 percent for residuals of fractured 
vertebrae C7 and odontoid process, with fusion C1 and C2 and 
traumatic arthritis, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



